Title: 20th.
From: Adams, John Quincy
To: 


       Cranch went to Boston this day, and brought me back, another large packet from my Sister, inclosing a Poem written, by Coll. Humphreys, on the happiness of America, addressed to the Citizens of the States. There is a great brilliancy of Imagination, I think display’d in it, and he is somewhat poetical, in describing the happiness, that reigns in this Country; but the poem I take to be a very fine one.
       I wrote to my Mamma, and Sister this morning.
      